     Case 6:19-cv-00054-JRH-BWC Document 8 Filed 04/15/20 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION


    DEANTWAN M. ALLEN, SR.,

                 Plaintiff,                                     CIVIL ACTION NO.: 6:19-cv-54

         v.

    OFFICER MCDANIEL,

                 Defendant.


              MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff filed this action, asserting claims under 42 U.S.C. § 1983. Doc. 1. This matter

is before the Court for a frivolity screening under 28 U.S.C. § 1915A. For the reasons stated

below, I RECOMMEND the Court DISMISS the following portions of Plaintiff’s Complaint:

Plaintiff’s monetary damages claims against Defendant McDaniel in his official capacity.

Additionally, the Court should DENY Plaintiff’s request for a temporary restraining order or

preliminary injunctive relief. However, I FIND that one of Plaintiff’s claims may proceed.

Specifically, the Court will direct service, by separate Order, of Plaintiff’s excessive force claims

against Defendant McDaniel in his individual capacity.

                                      PLAINTIFF’S CLAIMS 1

        On January 30, 2019, Plaintiff alleges Defendant McDaniel, while making his nightly

dinner rounds, initially refused to serve him dinner. Doc. 1 at 5. Plaintiff then began protesting

Defendant McDaniel’s refusal to serve him. Id. Defendant McDaniel went to the outside of


1
        All allegations set forth here are taken from Plaintiff’s Complaint. Doc. 1. During frivolity
review under 28 U.S.C. § 1915A, “[t]he complaint’s factual allegations must be accepted as true.”
Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir. 2017).
   Case 6:19-cv-00054-JRH-BWC Document 8 Filed 04/15/20 Page 2 of 6



Plaintiff’s cell and began slamming Plaintiff’s hand in the cell door’s tray flap, causing Plaintiff

to scream. Id. Seargent Beecher and Officer Gurien, who are not named as Defendants in this

action, took Plaintiff to medical where pictures were taken of his injuries. Id. Plaintiff seeks

preliminary and permanent injunctions against Defendant McDaniel, as well as compensatory

and punitive damages and court costs. Id. at 6.

                                   STANDARD OF REVIEW

       A federal court is required to conduct an initial screening of all complaints filed by

prisoners and plaintiffs proceeding in forma pauperis. 28 U.S.C. § 1915A(a); 28 U.S.C.

§ 1915(a). During the initial screening, the court must identify any cognizable claims in the

complaint. 28 U.S.C. § 1915A(b). Additionally, the court must dismiss the complaint (or any

portion of the complaint) that is frivolous, malicious, fails to state a claim upon which relief may

be granted, or which seeks monetary relief from a defendant who is immune from such relief. Id.

The pleadings of unrepresented parties are held to a less stringent standard than those drafted by

attorneys and, therefore, must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520

(1972). However, Plaintiff’s unrepresented status will not excuse mistakes regarding procedural

rules. McNeil v. United States, 508 U.S. 106, 113 (1993).

       A claim is frivolous under § 1915(e)(2)(B)(i) if it is “without arguable merit either in law

or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002) (quoting Bilal v. Driver, 251

F.3d 1346, 1349 (11th Cir. 2001)). In order to state a claim upon which relief may be granted, a

complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). To state a claim, a complaint must contain “more than




                                                  2
     Case 6:19-cv-00054-JRH-BWC Document 8 Filed 04/15/20 Page 3 of 6



labels and conclusions, and a formulaic recitation of the elements of a cause of action will not”

suffice. Twombly, 550 U.S. at 555.

                                           DISCUSSION

I.      Plaintiff’s Official Capacity Claims Against Defendant McDaniel

        It is unclear in what capacity Plaintiff is suing Defendant McDaniel. Doc. 1 at 4.

However, Plaintiff cannot sustain a § 1983 claim for monetary damages against Defendant in his

official capacity. States are immune from private suits pursuant to the Eleventh Amendment and

traditional principles of state sovereignty. Alden v. Maine, 527 U.S. 706, 712–13 (1999).

Because a lawsuit against a state officer in his official capacity is “no different from a suit

against the [s]tate itself,” such a defendant is immune from suit under § 1983. Id. at 71. Here,

the State of Georgia would be the real party in interest in a suit against Defendant in his official

capacity as an employee and officer of the Georgia Department of Corrections. Accordingly, the

Eleventh Amendment immunizes this actor from suit for monetary damages in his official

capacity. See Free v. Granger, 887 F.2d 1552, 1557 (11th Cir. 1989). Absent a waiver of that

immunity, Plaintiff cannot sustain any constitutional claims for monetary damages against

Defendant McDaniel in his official capacity. Section 1983 does not abrogate the well-

established immunities of a state from suit without its consent. Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 67 (1989). However, to the extent Plaintiff successfully states a

constitutional claim, he may seek injunctive relief against Defendant McDaniel in his official

capacity. Ex parte Young, 209 U.S. 123, 148–50 (1908). Therefore, the Court should DISMISS

Plaintiff’s § 1983 claims for monetary relief against Defendant McDaniel in his official capacity.




                                                  3
      Case 6:19-cv-00054-JRH-BWC Document 8 Filed 04/15/20 Page 4 of 6



II.      Preliminary Injunction

         Plaintiff also seeks a preliminary injunction against Defendant McDaniel, ordering him to

refrain from physical violence. Doc. 1 at 6. To be entitled to a preliminary injunction, Plaintiff

must show: (1) a substantial likelihood of ultimate success on the merits; (2) an injunction or

protective order is necessary to prevent irreparable injury; (3) the threatened injury outweighs the

harm the injunction or protective order would inflict on the non-movant; and (4) the injunction or

protective order would not be adverse to the public interest. Schiavo ex rel. Schindler v.

Schiavo, 403 F.3d 1223, 1225–26 (11th Cir. 2005).

         In this Circuit, an “injunction is an extraordinary and drastic remedy not to be granted

unless the movant clearly established the ‘burden of persuasion’ as to the four requisites.”

Horton v. City of Augustine, 272 F.3d 1318, 1326 (11th Cir. 2001). If a plaintiff succeeds in

making such a showing, then “the court may grant injunctive relief, but the relief must be no

broader than necessary to remedy the constitutional violation.” Newman v. Alabama, 683 F.2d

1312, 1319 (11th Cir. 1982). Accordingly, where there is a constitutional violation in the prison

context, courts traditionally are reluctant to interfere with prison administration, unless there is a

clear abuse of discretion. See Procunier v. Martinez, 416 U.S. 396, 404–05 (1974)

(“Traditionally, federal courts have adopted a broad hands-off attitude toward problems of prison

administration [because] . . . courts are ill equipped to deal with the increasingly urgent problems

of prison administration and reform.”), overruled on other grounds by Thornburgh v. Abbott,

490 U.S. 401 (1989). In such cases, “[d]eference to prison authorities is especially appropriate.”

Newman, 683 F.2d at 1320–21 (reversing district court’s injunction requiring release of prisoners

on probation because it “involved the court in the operation of the State’s system of criminal

justice to a greater extent than necessary” and a less intrusive equitable remedy was available).




                                                  4
   Case 6:19-cv-00054-JRH-BWC Document 8 Filed 04/15/20 Page 5 of 6



       Plaintiff has not shown he has satisfied the prerequisites in order to be entitled to

injunctive relief at this time. At this early stage, Plaintiff has not shown the requisite likelihood

of success on the merits of his claims. Moreover, Plaintiff fails to show that injunctive relief is

necessary to prevent irreparable injury. This is not to say that Plaintiff will not eventually be

able to obtain injunctive relief, merely that the Court will not interfere at this time on the facts

before it. Accordingly, the Court should DENY Plaintiff’s request for a temporary restraining

order or preliminary injunctive relief.

                                          CONCLUSION

       For the reasons set forth above, I RECOMMEND the Court DISMISS Plaintiff’s

monetary damages claims against Defendant McDaniel in his official capacity. Additionally, the

Court should DENY Plaintiff’s request for a temporary restraining order or preliminary

injunctive relief. However, I FIND that one of Plaintiff’s claims may proceed. Specifically, the

Court will direct service, by separate Order, of Plaintiff’s excessive force claims against

Defendant McDaniel in his individual capacity.

       Any party seeking to object to this Report and Recommendation is instructed to file

specific written objections within 14 days of the date on which this Report and Recommendation

is entered. See 28 U.S.C. § 636(b); Federal Rule of Civil Procedure 72(b)(2). Any objections

asserting that the Magistrate Judge failed to address any contention raised in the Complaint must

also be included. Failure to do so will bar any later challenge or review of the factual findings or

legal conclusions of the Magistrate Judge. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474

U.S. 140 (1985). A copy of the objections must be served upon all other parties to the action.

The filing of objections is not a proper vehicle through which to make new allegations or present

additional evidence. Furthermore, it is not necessary for a party to repeat legal arguments in




                                                   5
   Case 6:19-cv-00054-JRH-BWC Document 8 Filed 04/15/20 Page 6 of 6



objections. The parties are advised that failure to timely file objections will result in the waiver

of rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp., 648 F. App’x 787,

790 (11th Cir. 2016); Mitchell v. United States, 612 F. App’x 542, 545 (11th Cir. 2015).

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.

       SO REPORTED and RECOMMENDED, this 15th day of April, 2020.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  6
